DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 72-90 are in condition for allowance. In the restriction requirement of April 15, 2021, the Examiner required election of species between a) coding region, b) 3’ untranslated region, and c) 5’ untranslated region. Applicant elected on 9/24/2021 a) coding region. Accordingly, claim 86 was withdrawn as being drawn to nonelected subject matter. The species requirement, as set forth in the Office action mailed on April 15, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a). The species election between a) coding region, b) 3’ untranslated region, and c) 5’ untranslated region has been withdrawn, claim 86 has been rejoined, and the full scope of the method claims has been examined and deemed allowable.
Applicant is advised that if any claim in a continuation or divisional application is anticipated by, or includes the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215; 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP §804.01.

Reasons for allowance
The following is an Examiner’s statement for reasons for allowance.
Applicant’s amendments and arguments filed on 9/24/2021 have been fully considered. In view of the applicant’s amendments to claim 72, the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn. In view of the Terminal Disclaimers accepted 9/25/2021 over co-pending US Patent Application Nos. 17/158,960 and 16/925,778, the provisional non-statutory double patenting rejections have been withdrawn. 
The claims are directed to a method of determining a sequence of a region of interest form an mRNA molecule that requires hybridizing a plurality of polynucleotides derived from mRNA wherein the polynucleotides comprise a homopolymer region derived from a poly-A region and a target region comprising a region of interest; extending the primer within the homopolymer region, wherein the primer stalls and removing unincorporated nucleotides; repeating the extending without detecting incorporation of nucleotides into the primer to extend the primer through the homopolymer region; and determining the sequence of the target region using labeled nucleotides.
US 2005/0100932 to Lapidus et al. is considered the closest prior art. However, Lapidus does not teach or suggest wherein the homopolymer region is derived from a 
Thus, claims 72-90 are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 20, 2021